Per Curiam,
When this case was here before, 206 Pa. 179, the judgment had to be reversed because it appeared that the contract was by a married woman as surety for her husband. Such contract being beyond her powers in this state, and there being no evidence as to the law of New York where the contract was made, the presumption was that the law was the same there. This presumption has now been overcome by an averment in the amended statement that the contract was valid by the law of New York. This not being denied in the affidavit of defense must be accepted as established.
Judgment affirmed.